Citation Nr: 1508019	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  04-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the digestive system, to include irritable bowel syndrome (IBS), diverticulitis, and colon polyps, and to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and major depressive disorder without psychotic symptoms.

2.  Entitlement to an increased rating for PTSD and major depressive disorder without psychotic symptoms, currently evaluated as 50 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

4.  Entitlement to total disability rating for individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 and June 2005 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  The RO in St. Petersburg, Florida, is currently handling the appeal.

The Veteran testified at a hearing before a Decision Review Officer in August 2012 and a transcript of the proceedings is of record.

This appeal was previously before the Board in March 2010 and September 2011 and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

The issues of increased rating for PTSD and major depressive disorder without psychotic symptoms, entitlement to SMC based on the need for aid and attendance or housebound status, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

IBS had its onset in service.


CONCLUSION OF LAW

IBS was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The evidence shows the Veteran has current diagnoses of irritable bowel syndrome, diverticulitis, and colonic polyps.

Service treatment records show several complaints of abdominal pain in service.  The Veteran was diagnosed with gastroenteritis in service in October 1978.  At the Veteran's separation examination in March 1979, she reported frequent indigestion and stomach trouble.  Significantly, the service physician indicated that the Veteran suffered from frequent indigestion, stomach trouble, trouble sleeping excessive worry and nervous trouble due to emotional trauma; the Board observes that service connection is in effect for PTSD due to an in-service assault.

The Veteran contends that her IBS began during service and service treatment records show treatment for gastrointestinal problems.  Post-service treatment records show continuous complaint of stomach problems.  The Board finds that the Veteran is competent to report having gastrointestinal symptoms since service and that her account of having problems since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges that the August 2004, May 2005, and July 2010 VA examiners provided either no opinion or a negative nexus opinion.  The Board previously determined these examinations to be inadequate for adjudication purposes.   Pursuant to the September 2011 remand directives, an additional VA examination was conducted in May 2012, which also provided a negative nexus opinion; however, given the Veteran's credible lay statements concerning her symptoms since service and current diagnosis of IBS, the Board finds that the evidence is at least in equipoise as to whether the Veteran's IBS is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The service treatment records do not show a diagnosis of or treatment for diverticulitis or colonic polyps.  The May 2012 VA examiner determined that the Veteran's diverticulitis and colon polyps were less likely than not related to the Veteran's active service or caused or aggravated by her service-connected psychiatric disabilities.  Accordingly, the preponderance of the evidence is against the Veteran's claims for diverticulitis or colonic polyps, and service connection for diverticulitis or colonic polyps is denied.


ORDER

Service connection for IBS is granted.


REMAND

In a January 2014 rating decision, the RO denied an increased rating for the Veteran's PTSD and major depressive disorder without psychotic symptoms, currently evaluated at 50 percent disabling, and denied entitlement to SMC based on the need for aid and attendance or housebound status.  In March 2014, the RO received a letter from the Veteran's congressman, including a statement from the Veteran expressing disagreement with the January 2014 rating decision.  The Board interprets this as a notice of disagreement with the January 2014 rating decision that adjudicated these claims.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore these claims must be remanded to provide the appellant with that document and afford her an opportunity to perfect appeals of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran's last VA PTSD examination was in January 2014.  In her March 2014 statement, the Veteran asserted that this examination was inadequate.  Because VA must determine the severity of the Veteran's psychiatric disability to evaluate her TDIU claim, the Board finds that another VA psychiatric examination is necessary.  See 38 U.S.C.A. § 5103A(g) (West 2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Service connection is in effect for psychiatric disability rated as 50 percent disabling.  In light of the Veteran's newly service-connected IBS, this issue must be reconsidered.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her psychiatric disability and IBS on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her psychiatric disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her psychiatric disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and comment on the Veteran's social and industrial impairment due to her psychiatric disability.  

4.  Issue a statement of the case that addresses entitlement to an increased rating for the psychiatric disability, currently evaluated at 50 percent disabling, and entitlement to SMC based on the need for aid and attendance or housebound status.  

5.  After assigning a disability rating and effective date for the Veteran's IBS, readjudicate her TDIU claim.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the issue of TDIU is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


